Name: 2011/753/EU: Commission Decision of 18Ã November 2011 establishing rules and calculation methods for verifying compliance with the targets set in Article 11(2) of Directive 2008/98/EC of the European Parliament and of the Council (notified under document C(2011) 8165)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  information technology and data processing;  deterioration of the environment;  European Union law;  building and public works
 Date Published: 2011-11-25

 25.11.2011 EN Official Journal of the European Union L 310/11 COMMISSION DECISION of 18 November 2011 establishing rules and calculation methods for verifying compliance with the targets set in Article 11(2) of Directive 2008/98/EC of the European Parliament and of the Council (notified under document C(2011) 8165) (2011/753/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2008/98/EC of the European Parliament and of the Council of 19 November 2008 on waste and repealing certain Directives (1), and in particular Article 11(3) thereof, Whereas: (1) In order to ensure an effective implementation of the targets set in Article 11(2) of Directive 2008/98/EC, it is appropriate to define rules on the application of those targets. (2) It is also necessary to determine methods for the calculation of the share of municipal waste and construction and demolition waste which is prepared for reuse, recycled or materially recovered in order to verify and monitor compliance with the targets set in Article 11(2) of Directive 2008/98/EC. (3) Article 11(2)(a) of Directive 2008/98/EC leaves a certain flexibility to Member States as regards the municipal waste streams to which the targets are being applied. However, it is appropriate to define a range of options for Member States in order to clarify the practical application of verifying compliance with those targets. (4) In order to avoid additional administrative burden, data on waste statistics reported under Regulation (EC) No 2150/2002 of the European Parliament and of the Council of 25 November 2002 on waste statistics (2) should be used as far as possible to verify compliance with the targets set in Article 11(2) of Directive 2008/98/EC. (5) Where waste is exported out of the Union and there is sound evidence that the preparation for reuse, recycling or recovery took place under conditions that are equivalent to those prescribed by the legislation of the Union, that waste should be taken into account when verifying compliance with the targets set in Article 11(2) of Directive 2008/98/EC. (6) A review of this Decision may be necessary, if measures are taken to reinforce the targets or targets for other waste streams are set. (7) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 39 of Directive 2008/98/EC, HAS ADOPTED THIS DECISION: Article 1 Definitions In addition to the definitions laid down in Article 3 of Directive 2008/98/EC, the following definitions shall apply for the purposes of this Decision: (1) household waste means waste generated by households; (2) similar waste means waste in nature and composition comparable to household waste, excluding production waste and waste from agriculture and forestry; (3) municipal waste means household waste and similar waste; (4) construction and demolition waste means waste corresponding to the waste codes in Chapter 17 of the Annex to Commission Decision 2000/532/EC (3), excluding hazardous waste and naturally occurring material as defined in Category 17 05 04; (5) material recovery means any recovery operation, excluding energy recovery and the reprocessing into materials which are to be used as fuel; (6) backfilling means a recovery operation where suitable waste is used for reclamation purposes in excavated areas or for engineering purposes in landscaping and where the waste is a substitute for non-waste materials. Article 2 General requirements For the purposes of verifying compliance with the targets set in Article 11(2) of Directive 2008/98/EC, the following rules shall apply: (1) Member States shall verify compliance with the targets set in Article 11(2) of Directive 2008/98/EC by calculating the weight of the waste streams which are generated and the waste streams which are prepared for reuse, recycled or have undergone other material recovery in 1 calendar year. (2) The weight of the waste prepared for reuse, recycled or materially recovered shall be determined by calculating the input waste used in the preparation for reuse or the final recycling or other final material recovery processes. A preparatory operation prior to the submission of the waste to a recovery or disposal operation is not a final recycling or other final material recovery operation. Where waste is collected separately or the output of a sorting plant is sent to recycling or other material recovery processes without significant losses, that waste may be considered the weight of the waste which is prepared for reuse, recycled or has undergone other material recovery. (3) The amount of waste prepared for reuse shall be included in the amount of recycled waste and shall not be reported separately. (4) Where waste is sent for preparation for reuse, recycling or other material recovery in another Member State, it may only be counted toward the targets of the Member State in which it has been collected. (5) Where waste is exported out of the Union for preparation for reuse, recycling or other material recovery, it shall be counted as prepared for reuse, recycled or having undergone other material recovery only where there is sound evidence showing compliance of the shipment with the provisions of Regulation (EC) No 1013/2006 of the European Parliament and of the Council (4), and in particular Article 49(2) thereof. (6) Where the target calculation is applied to the aerobic or anaerobic treatment of biodegradable waste, the input to the aerobic or anaerobic treatment may be counted as recycled where that treatment generates compost or digestate which, following any further necessary reprocessing, is used as a recycled product, material or substance for land treatment resulting in benefit to agriculture or ecological improvement. Article 3 Municipal waste 1. For the purposes of verifying compliance with the target on municipal waste set in Article 11(2)(a) of Directive 2008/98/EC, Member States shall apply the target to one of the following: (a) the preparation for reuse and the recycling of paper, metal, plastic and glass household waste; (b) the preparation for reuse and the recycling of paper, metal, plastic, glass household waste and other single types of household waste or of similar waste from other origins; (c) the preparation for reuse and the recycling of household waste; (d) the preparation for reuse and the recycling of municipal waste. 2. The target applies to the total amount of waste of the waste streams in the option chosen by the Member State pursuant to paragraph 1 of this Article. 3. Member States shall apply the calculation method set out in Annex I to this Decision which corresponds to the option chosen by the Member State pursuant to paragraph 1. 4. Member States implementation reports on municipal waste shall comply with the specific requirements set out in Annexes I and II. 5. Member States shall inform the Commission of the option chosen pursuant to paragraph 1 of this Article in the first implementation report referred to in Article 37(1) of Directive 2008/98/EC. 6. A Member State may change the option until the submission of the implementation report covering the year 2020 provided that it can ensure consistency in the data reported. Article 4 Construction and demolition waste 1. For the calculation of the target set in Article 11(2)(b) of Directive 2008/98/EC with regard to construction and demolition waste, Member States shall apply the calculation method set out in Annex III to this Decision. 2. Member States implementation reports on construction and demolition waste shall comply with the specific requirements in Annex III. 3. The amount of waste used for backfilling operations shall be reported separately from the amount of waste prepared for reuse or recycled or used for other material recovery operations. The reprocessing of waste into materials that are to be used for backfilling operations is also to be reported as backfilling. Article 5 Reporting by Member States 1. Member States shall report their progress to the Commission with regard to meeting the targets set in Article 11(2) of Directive 2008/98/EC by means of the implementation report referred to in Article 37 thereof. 2. Member States shall provide data in the implementation reports on the state of preparation for reuse, recycling and material recovery of the respective waste streams for either each year of the 3-year reporting period or for the years of the reporting periods laid down in Annex I, Section 5 to Regulation (EC) No 2150/2002. 3. In the implementation report covering the year 2020, Member States shall demonstrate compliance with the targets set in Article 11(2) of Directive 2008/98/EC for the amounts of the respective waste streams generated and recycled or recovered in the year 2020. 4. Member States shall transmit the data and metadata required by this Decision to the Commission in electronic form, by means of the interchange standard set up by Eurostat. Article 6 Addressees This Decision is addressed to the Member States. Done at Brussels, 18 November 2011. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 312, 22.11.2008, p. 3. (2) OJ L 332, 9.12.2002, p. 1. (3) OJ L 226, 6.9.2000, p. 3. (4) OJ L 190, 12.7.2006, p. 1. ANNEX I METHODS FOR THE CALCULATION OF THE TARGET ON MUNICIPAL WASTE PURSUANT TO ARTICLE 3(3) OF THIS DECISION Option referred to in Article 3(1) of this Decision Calculation method Specific requirements for Member State implementation reports Preparation for reuse and recycling of paper, metal, plastic and glass household waste Calculation method 1 Member States shall use national data. Data from other waste reporting obligations can be used and adapted to national conditions. Member States shall submit, together with the data, a report explaining how the amounts generated and recycled have been calculated and how these amounts relate to the data on household waste to be reported under Regulation (EC) No 2150/2002. Preparation for reuse and recycling of paper, metal, plastic, glass household waste and other single types of household waste or similar waste Calculation method 2 Member States shall use national data. Data from other waste reporting obligations can be used and adapted to national conditions. Member States shall submit, together with the data, a report explaining which materials are covered, from which activities they result by marking the relevant cells in the table in Annex II to this Decision and how the amounts generated and recycled have been calculated. Where a Member State includes home-composted waste in the calculation it shall explain how the amounts generated and recycled have been calculated. The report shall also explain how these amounts relate to the data on household waste and other economic activities to be reported under Regulation (EC) No 2150/2002. Preparation for reuse and recycling of household waste Calculation method 3 Member States shall use national data to report on the recycled amount of household waste. They shall submit, together with the data, a report explaining which materials are covered by marking the relevant cells in the table in Annex II to this Decision and how the amounts recycled have been calculated. The report shall also explain how these amounts relate to the data on household waste and other economic activities to be reported under Regulation (EC) No 2150/2002. The total amounts of household waste shall be taken from the data to be reported according to point 1.2 of Section 8 of Annex I to Regulation (EC) No 2150/2002. Waste of the following waste codes shall be excluded from the calculation: 08.1. - Discarded vehicles 11-13 - Sludges and mineral wastes Preparation for reuse and recycling of municipal waste Calculation method 4 Member States shall rely on the statistical data on municipal waste reported annually to the Commission (Eurostat). ANNEX II MUNICIPAL WASTE MATERIALS AND RELEVANT SOURCES FOR CALCULATION METHODS 1, 2 AND 3 OF ANNEX I Generated by Households Small enterprises Restaurants, canteens Public areas Others (please specify) Waste materials Waste code according to Decision 2000/532/EC Paper and cardboard 20 01 01, 15 01 01 Metals 20 01 40, 15 01 04 Plastic 20 01 39, 15 01 02 Glass 20 01 02, 15 01 07 Biodegradable kitchen and canteen waste 20 01 08 Please indicate whether home-composted waste is included: Biodegradable garden and park waste 20 02 01 Please indicate whether home-composted waste is included: Non-biodegradable garden and park waste 20 02 02, 20 02 03 Wood 20 01 38, 15 01 03 Textiles 20 01 10, 20 01 11, 15 01 09 Batteries 20 01 34, 20 01 33* Discarded equipment 20 01 21*, 20 01 23*, 20 01 35*, 20 01 36 Other municipal waste 20 03 01, 20 03 02, 20 03 07, 15 01 06 Municipal waste not mentioned above (please specify) ANNEX III METHODS FOR THE CALCULATION OF THE TARGET FOR CONSTRUCTION AND DEMOLITION WASTE REFERRED TO IN ARTICLE 4(1) OF THIS DECISION Calculation method Specific requirements for Member State implementation reports (1) Reporting on the materially recovered amounts of construction and demolition waste (numerator of the formula) shall include only the following codes of the Annex to Decision 2000/532/EC: List of Waste, Chapter 17  Construction and demolition waste: 17 01 01, 17 01 02, 17 01 03, 17 01 07, 17 02 01, 17 02 02, 17 02 03, 17 03 02, 17 04 01, 17 04 02, 17 04 03, 17 04 04, 17 04 05, 17 04 06, 17 04 07, 17 04 11, 17 05 08, 17 06 04, 17 08 02, 17 09 04 List of Waste, subchapter 19 12  Waste from mechanical treatment of waste (for example sorting, crushing, compacting or pelletising), if it is generated from the treatment of construction and demolition waste: 19 12 01, 19 12 02, 19 12 03, 19 12 04, 19 12 05, 19 12 07, 19 12 09 Member States shall explain, in a report to be submitted together with the data, how double-counting of waste is avoided. (2) Construction and demolition waste generation shall be reported according to Regulation (EC) No 2150/2002 (denominator of the formula) containing: (a) waste generated by Section F of the NACE Rev. 2 code as mentioned in Annex I, Section 8, item No 17 to that Regulation consisting of the following waste codes as defined in Annex I, Section 2 to that Regulation: 06.1.  Metallic waste, ferrous 06.2.  Metallic waste, non-ferrous 06.3.  Metallic waste, mixed 07.1.  Glass waste 07.4.  Plastics 07.5.  Wood (b) the total of the waste category (over all economic activities):  Mineral construction and demolition waste as defined in Annex III to that Regulation. (3) Member States may alternatively report on the recycling and material recovery of construction and demolition waste based on their own reporting system. In this case they shall submit, together with the data, a report explaining which materials are covered, and how the data relates to the data on construction and demolition waste to be reported pursuant to Regulation (EC) No 2150/2002. If the data based on the reporting system of the Member State are more precise than the data provided according to that Regulation the compliance with the target shall be assessed based on the data from the Member States reporting system.